188 S.W.3d 1 (2005)
John KING, Movant/Appellant,
v.
STATE of Missouri, Respondent/Respondent.
No. ED 85958.
Missouri Court of Appeals, Eastern District, Division Three.
December 27, 2005.
Motion for Rehearing and/or Transfer Denied February 21, 2006.
Application for Transfer Denied May 2, 2006.
John King # 504822, Charleston, MO, appellant acting pro se.
Dora A. Fichter, Assistant Attorney General, Jefferson City, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J., LAWRENCE E. MOONEY, J., and BOOKER T. SHAW, J.
Motion for Rehearing and/or Transfer to Supreme Court Denied February 21, 2006.

ORDER
PER CURIAM.
John King, movant, appeals from a judgment dismissing his second Rule 29.15 motion for post-conviction relief as untimely filed. We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court's determination is not clearly erroneous. Rule 29.15(k). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision for the use of the parties only. We affirm the judgment pursuant to Rule 84.16(b).